DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-8, it is not clear what is meant by “a conceptual space comprising a geometrical structure…”. The relationship between “a conceptual space” and “a geometrical structure” is unclear – is “a geometrical structure” a subset of “a conceptual space”? 
Regarding claim 10, line 10-12, and claim 19, line 7-9, respectively, it is not clear what is meant by “a conceptual space comprising a geometrical structure…”. The relationship between “a conceptual space” and “a geometrical structure” is unclear – is “a geometrical structure” a subset of “a conceptual space”?

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art fail to teach or fairly suggest an apparatus and a method of the present invention, particularly including the features of detecting, by a service that monitors a network, a plurality of anomalies in the network; using, by the service, data regarding the detected anomalies as input to one or more machine learning models; mapping, by the service, outputs of the one or more machine learning models to symbols using a conceptual space, wherein the conceptual space is a geometrical structure which is defined by a set of quality dimensions; ranking, by the service, the detected anomalies by applying a symbolic reasoning engine to the symbols; and sending, by the service, an alert for a particular one of the detected anomalies to a user interface based on a ranking corresponding to the particular detected anomaly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Nie et al. PG Pub., the Letapie et al. PG Pub., and the Fenoglio et al. PG Pubs. are cited for further references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MIN JUNG/Primary Examiner, Art Unit 2472